            Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No:
                                              :
                v.                            :
                                              :       VIOLATIONS:
                                              :
ROBERT KEITH PACKER,                          :       18 U.S.C. § 1752(a),
                                              :       (Restricted Building or Grounds)
                Defendant.                    :
                                              :       40 U.S.C. § 5104(e)(2)
                                              :       (Violent Entry or Disorderly Conduct)

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                            AND ARREST WARRANT

       I, PAUL J. FISHER, being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.       This Affidavit is submitted in support of a Criminal Complaint charging ROBERT

KEITH PACKER with violations 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e). I respectfully

submit that this Affidavit establishes probable cause to believe that PACKER (1) did knowingly

enter or remain in any restricted building or grounds without lawful authority, or did knowingly,

and with intent to impede or disrupt the orderly conduct of Government business or official

functions, engage in disorderly or disruptive conduct, and (2) did willfully and knowingly engage

in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings

with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either

House of Congress, or the orderly conduct in that building of any deliberations of either House of

Congress. Specifically, on or about January 6, 2021, PACKER traveled to Washington, D.C., and

knowingly and willfully joined and encouraged a crowd of individuals who forcibly entered the

U.S. Capitol and impeded, disrupted, and disturbed the orderly conduct of business by the United



                                                  1
            Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 2 of 9




States House of Representatives and the United States Senate.

                                 BACKGROUND OF AFFIANT

       2.       I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since

August of 2012. I am currently assigned to a squad that investigates violent gang and drug criminal

enterprises out of the Northern Virginia Resident Agency of the Washington, D.C. Field Office of

the FBI. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been

since August 2012. I am currently assigned to the FBI’s Washington Field Office, Northern

Virginia Resident Agency, and I work on a squad that investigates violent crimes against children.

I have training and experience in the areas of gang-related criminal activity, interview and

interrogation techniques, evidence recovery, source recruitment, and cellular phone analysis.

       3.       Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

                                         BACKGROUND

       4.       The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       5.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of

the public.




                                                  2
             Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 3 of 9




        6.       On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30

p.m., the House and Senate adjourned to separate chambers to resolve a particular objection. Vice

President Mike Pence was present and presiding, first in the joint session, and then in the Senate

chamber.

        7.       As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

        8.       At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter or

remain in the building and, prior to entering the building, no members of the crowd submitted to

security screenings or weapons checks by U.S. Capitol Police Officers or other authorized security

officials.

        9.       At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after



                                                   3
         Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 4 of 9




2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       10.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of

the United States Congress, including the joint session, were effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry

to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had been

confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had been

secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

       11.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

                STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       12.     Media coverage of these events showed one of the rioters who entered the Capitol

building—a late middle-aged white male with a full grey beard—wearing a sweatshirt bearing the

words, “CAMP AUSCHWITZ” above an image of a human skull, and underlaid by the phrase,

“WORK BRINGS FREEDOM.”               Your affiant knows Auschwitz to have been a Holocaust



                                                 4
           Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 5 of 9




concentration camp complex in Germany where Nazis murdered more than 1 million people

between 1940 and 1945. Your affiant is further aware that an inscription on the Auschwitz

concentration camp’s gate read, “Arbeit mact frei,” which translates approximately, in English, to

“work makes freedom.”        Accordingly, the sweatshirt worn by the individual described

above—and depicted in Photographs 1 and 21 below taken at the Capitol on January 6,

2021—appears to be a symbol of Nazi hate ideology.

       Photograph 1:




       1
          https://twitter.com/mikedebonis/status/1346957589339320321/photo/1;
https://twitter.com/davidschneider/status/1347148694269931524/photo/2 (last viewed January 11,
2021).

                                                5
          Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 6 of 9




        Photograph 2:




        13.    Media outlets subsequently identified the individual in the sweatshirt at the U.S.

Capitol—indicated by a red circle in the photographs above—as ROBERT KEITH PACKER, DOB

9/24/1964.    Your affiant has confirmed this identification of PACKER by comparing the

photograph to PACKER’s driver’s license picture.

        14.    PACKER’s identity has also been confirmed through investigation, as follows. A

cooperating witness (hereafter CW-1) contacted law enforcement to notify them that CW-1

recognized the individual in PACKER’s photograph from the U.S. Capitol as a routine customer at

a store near Newport News, Virginia. CW-1 did not identify PACKER by name, but recognized

PACKER’s sweatshirt and provided a photograph of PACKER inside the store on December 11,

2020:




                                                6
         Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 7 of 9




       PHOTOGRAPH 3:




       15.    In this photograph from the store on December 11, 2020, PACKER is wearing the

same sweatshirt that he wore to the U.S. Capitol on January 6, 2021. In addition, on December 11,

2020, surveillance cameras at the store captured a photograph of the vehicle driven by PACKER.

       16.    On January 11, 2021, law enforcement conducted surveillance at a suspected

residence of PACKER in Newport News, Virginia. A vehicle parked in the front lawn of the

suspected residence appeared consistent with the vehicle used by PACKER at the store on

December 11, 2020. A query was conducted on the license plate of the vehicle and identified the

registered owner of the vehicle as ROBERT KEITH PACKER.

       17.    Photograph 2 above—taken inside the U.S. Capitol—demonstrates that on January

6, 2021, PACKER knowingly and willfully joined a crowd of individuals who forcibly entered the

U.S. Capitol; in it, the crowd PACKER has joined appears to be displaying a shard of the broken

                                               7
         Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 8 of 9




nameplate from House Speaker Nancy Pelosi’s office in the U.S. Capitol.

                                CONCLUSIONS OF AFFIANT

       18.     Based on the foregoing, your affiant submits that there is probable cause to believe

that PACKER violated:

          a.       18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in

any restricted building or grounds without lawful authority to do; (2) knowingly, and with intent to

impede or disrupt the orderly conduct of Government business or official functions, engage in

disorderly or disruptive conduct in, or within such proximity to, any restricted building or grounds

when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government

business or official functions; (3) knowingly, and with the intent to impede or disrupt the orderly

conduct of Government business or official functions, obstruct or impede ingress or egress to or

from any restricted building or grounds; or (4) knowingly engage in any act of physical violence

against any person or property in any restricted building or grounds; or attempts or conspires to do

so. For purposes of Section 1752 of Title 18, a restricted building includes a posted, cordoned off,

or otherwise restricted area of a building or grounds where the President or other person protected

by the Secret Service is or will be temporarily visiting; or any building or grounds so restricted in

conjunction with an event designated as a special event of national significance; and

          b.       40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of

individuals to willfully and knowingly (A) enter or remain on the floor of either House of Congress

or in any cloakroom or lobby adjacent to that floor, in the Rayburn Room of the House of

Representatives, or in the Marble Room of the Senate, unless authorized to do so pursuant to rules

adopted, or an authorization given, by that House; (B) enter or remain in the gallery of either House

of Congress in violation of rules governing admission to the gallery adopted by that House or



                                                 8
          Case 1:21-cr-00103-CJN Document 1-1 Filed 01/12/21 Page 9 of 9




pursuant to an authorization given by that House; (C) with the intent to disrupt the orderly conduct

of official business, enter or remain in a room in any of the Capitol Buildings set aside or designated

for the use of— (i) either House of Congress or a Member, committee, officer, or employee of

Congress, or either House of Congress; or (ii) the Library of Congress; (D) utter loud, threatening,

or abusive language, or engage in disorderly or disruptive conduct, at any place in the Grounds or

in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of

a session of Congress or either House of Congress, or the orderly conduct in that building of a

hearing before, or any deliberations of, a committee of Congress or either House of Congress; (E)

obstruct, or impede passage through or within, the Grounds or any of the Capitol Buildings; (F)

engage in an act of physical violence in the Grounds or any of the Capitol Buildings; or (G) parade,

demonstrate, or picket in any of the Capitol Buildings.

       19.     As such, I respectfully request that the court issue an arrest warrant for PACKER.

       The statements above are true and accurate to the best of my knowledge and belief.




                                               _________________________________
                                               SPECIAL AGENT PAUL J. FISHER
                                               FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 12th day of January, 2021.
                                                                     Robin M. Meriweather
                                                                     2021.01.12 16:47:33
                                                                     -05'00'
                                             ___________________________________
                                             HON. ROBIN M. MERIWEATHER
                                             U.S. MAGISTRATE JUDGE




                                                  9
